Citation Nr: 1044553	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  04-31 767A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether the severance of service connection for posttraumatic 
stress disorder (PTSD), effective as of December 31, 2003, was 
proper.

2.  Whether the severance of entitlement to special monthly 
compensation, based on the need for aid and attendance, effective 
as of December 31, 2003, was proper.

3.  Whether the severance of eligibility for Dependents' 
Educational Assistance, effective as of December 31, 2003, was 
proper.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran was on active duty from February 1967 to June 1976.  
This service included assignments to the Kingdom of Thailand and 
to Indochina.  The appellant is the Veteran's spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Board initially remanded the claim for additional development 
in November 2006.  The RO completed its actions and returned the 
case to the Board in August 2007.  Following the return of the 
claim to the Board, the appellant's attorney submitted additional 
evidence to the Board that was received in November 2007.  The 
attorney waived consideration of the evidence by the agency of 
original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2007).  
Nevertheless, the claim was returned to the RO in February 2008 
for additional development and as such, the evidence was 
considered by the RO in the first instance.  The claim has since 
been returned to the Board for review.  

Upon reviewing the development that has occurred since February 
2008, the Board finds there has been substantial compliance with 
its remand instructions.  The Board notes that the United States 
Court of Appeals for Veterans Claims, hereinafter the Court, has 
noted that "only substantial compliance with the terms of the 
Board's engagement letter would be required, not strict 
compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see 
also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding 
that there was no Stegall violation when the examiner made the 
ultimate determination required by the Board's remand, because 
such determination "more than substantially complied with the 
Board's remand order").  The record indicates that the RO 
contacted the service department and obtained additional 
information concerning awards and decorations that were awarded 
to the Veteran.  The RO also obtained additional information 
concerning the basis for why certain awards and decorations were 
given to service members during the Vietnam Conflict.  All of 
this information was included in the claims folder for review.  
The RO issued a Supplemental Statement of the Case (SSOC) after 
reviewing the results of the information obtained.  Based on the 
foregoing, the Board finds that the RO substantially complied 
with the mandates of its February 2008 remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the 
Board confers on the appellant the right to compliance with the 
remand orders).  Therefore, in light of the foregoing, the Board 
will proceed to review and decide the claim based on the evidence 
that is of record consistent with 38 C.F.R. § 3.655 (2010).


FINDINGS OF FACT

1.  The Veteran had been previously granted service connection 
for PTSD.

2.  The basis for the grant of service connection for PTSD was 
that the Veteran had purportedly witnessed a number of stressors 
while he was performing duties in the Republic of Vietnam.

3.  The evidence of record does not establish that the award of 
service connection for PTSD was clearly and unmistakably 
erroneous.

4.  The evidence of record does not establish that the award of 
special monthly compensation was clearly and unmistakably 
erroneous.

5.  The evidence of record does not establish that the award of 
basic eligibility for Dependents' Education Assistance was 
clearly and unmistakably erroneous.  


CONCLUSIONS OF LAW

1.  The severance of the award of service connection for PTSD was 
improper.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.105(d), 3.304 (2010).

2.  The severance of the award of special monthly compensation 
was improper.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.105(d).

3.  The severance of the award of basic eligibility for 
Dependents' Educational Assistance was improper.  38 U.S.C.A. § 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.105(d) 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating action issued in November 1994, the RO granted 
service connection for posttraumatic stress disorder (PTSD).  The 
RO concluded that the evidence showed a confirmed diagnosis of 
PTSD; moreover, the RO found that the Veteran's claimed stressors 
had been confirmed.  More specifically, the RO, in the rating 
action, concluded that the Veteran had actually served in the 
Republic of Vietnam and that while there, the Veteran had been 
fired upon by the enemy and had witnessed war-type atrocities.  
Thus, the RO found that service connection was warranted and a 30 
percent disability rating was assigned.  The effective date of 
the granted was determined to be March 4, 1994.  

In a March 1997 rating action, the RO concluded that the evidence 
showed that the disability should be rated as 100 percent 
disabling.  The effective date for the 100 percent disability 
rating was found to be January 17, 1995.  

Five years later, in August of 2000, the RO issued another rating 
action.  In that action, the RO found that the Veteran was 
entitled to special monthly compensation based on the need for 
regular aid and attendance of another person.  The RO further 
granted basic eligibility for Dependents' Educational Assistance 
(DEA).  Moreover, the RO concluded that the Veteran was not 
competent to handle the disbursement of VA funds.  The effective 
date for the grant of special monthly compensation was determined 
to be November 26, 1999; the effective date for the grant of 
eligibility for DEA benefits was determined to be March 15, 2000.  

Following this grant, the Veteran attempted to establish service 
connection for type II diabetes mellitus.  He requested service 
connection on the basis of his service in Vietnam.  See 38 C.F.R. 
§§ 3.307(a)(7), 3.309(e) (2000).  This request was submitted in 
June 2001.  The RO undertook development of that claim and 
determined that the Veteran's military records did not establish 
that he actually had service in Vietnam.  Thus, his claim for 
service connection for type II diabetes mellitus, to include on a 
presumptive basis for service in Vietnam, was denied.

As a result of the RO's development of the diabetes mellitus 
issue, the Veteran's entitlement to service connection for PTSD, 
along with entitlement to special monthly compensation and 
eligibility for DEA benefits, was severed.  This was based on a 
determination that the Veteran's original stressors, which 
related to a combat experience in Vietnam, could not have 
occurred if the Veteran had not served in Vietnam.  In other 
words, since the appellant's service in Vietnam could not be 
confirmed, any stressor statement based on uncorroborated 
stressors could not be used to substantiate the Veteran's claim 
involving PTSD.  

With respect to the RO's actions involving the severance, the RO 
first issued a rating action in May 2003 that indicated that it 
proposed to sever service connection.  In that same action, the 
RO found that clear and unmistakable error had been found when 
the RO granted special monthly compensation and eligibility for 
DEA benefits.  The Veteran, through the appellant (his wife and 
fiduciary), was notified of this action in a letter sent in July 
2003.  A second rating action was issued in October 2003.  In 
that rating action, the RO effectuated the severance.  The RO 
informed the Veteran and the appellant that the severance would 
take effect on December 31, 2003.  Following that action, the 
Veteran submitted a notice of disagreement and has subsequently 
appealed to the Board for review.  

Once service connection has been granted, it can be severed only 
where the evidence establishes that the grant is clearly and 
unmistakably erroneous (the burden being on the Government), and 
only where certain procedural safeguards have been met.  38 
C.F.R. § 3.105(d) (2010); Stallworth v. Nicholson, 20 Vet. App. 
482, 487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  
Severance of service connection based on any standard less than 
that set forth in 38 C.F.R. 3.105(d) (2010) is erroneous as a 
matter of law.  Stallworth v. Nicholson, 20 Vet. App. at 488; 
Graves v. Brown, 6 Vet. App. 166, 170 (1994); see also Baughman 
v. Derwinski, 1 Vet. App. 563, 566 (1991).

Clear and unmistakable error (CUE) is a very specific and rare 
kind of error.  It is the kind of error in fact or law that, when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that the 
result would manifestly have been different but for the error.  
Generally, the correct facts, as they were known at the time, 
were not before the RO, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  Even 
when the premise of error is accepted, if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be ipso facto clear and unmistakable.  Fugo 
v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. 
Principi, 3 Vet. App. 310, 313 (1992).

The error must be undebatable and of the sort that, had it not 
been made, would have manifestly changed the outcome at the time 
it was made.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Russell, 3 Vet. App. at 313-14.

When VA seeks to sever service connection, the provisions of 38 
C.F.R. § 3.105(d) (2010) impose the same burden of proof that is 
placed on a claimant who, pursuant to 38 C.F.R. § 3.105(a) 
(2010), seeks to have an unfavorable decision overturned, except 
that in making the determination of whether severance of service 
connection is proper, the review of the record is not limited to 
evidence that was before the RO at the time the original 
adjudication was made.  See 38 C.F.R. § 3.105(d) (2010); 
Baughmann v. Derwinski, 1 Vet. App. 563, 566 (1991); Stallworth, 
20 Vet. App. at 488; Daniels, 10 Vet. App. at 480.

Accordingly, to determine whether CUE was present in a prior 
decision, either the correct facts, as they were known at the 
time, must not have been before the adjudicator (i.e., more than 
a simple disagreement of how the facts were applied) or the 
statutory and regulatory provisions extant at the time must have 
been incorrectly applied.

Additionally, the regulations in effect at the time of the 
October 2003 rating action provided when severance of service 
connection is considered warranted, a rating decision proposing 
severance will be prepared setting forth all material facts and 
reasons.  The claimant will be notified at his or her latest 
address of record of the contemplated action and furnished 
detailed reasons therefore and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  Unless otherwise provided in 
paragraph (i) of this section, if additional evidence is not 
received within that period, final rating action will be taken 
and the award will be reduced or discontinued, if in order, 
effective the last day of the month in which a 60-day period from 
the date of notice to the beneficiary of the final rating action 
expires.  38 C.F.R. §§ 3.103(b)(2), 3.105(d) (2003).

In the advance written notice concerning proposed actions under 
38 C.F.R. § 3.105(d), the beneficiary will be informed that he or 
she will have an opportunity for a pre-determination hearing, 
provided that a request for such a hearing is received by VA 
within 30 days from the date of the notice.  If a timely request 
is received, VA will notify the beneficiary in writing of the 
time and place of the hearing at least 10 days in advance of the 
scheduled hearing date.  The hearing will be conducted by VA 
personnel who did not participate in the proposed adverse action 
and who will bear the decision-making responsibility.  If a pre-
determination hearing is timely requested, benefit payments shall 
be continued at the previously established level pending a final 
determination concerning the proposed action.  See 38 C.F.R. § 
3.105(i)(1) (2003).

Following the pre-determination procedures specified in 38 C.F.R. 
§ 3.105(d) and (i), final action will be taken.  If a pre-
determination hearing was not requested or if the beneficiary 
failed without good cause to report for a scheduled 
predetermination hearing, the final action will be based solely 
upon the evidence of record.  Whether or not a predetermination 
hearing was conducted, a written notice of the final action shall 
be issued to the beneficiary and his or her representative, 
setting forth the reasons therefor and the evidence upon which it 
is based.  Where a reduction or discontinuance of benefits is 
found warranted following consideration of any additional 
evidence submitted, the effective date of such reduction or 
discontinuance proposed under the provisions of paragraph (d) of 
this section shall be the last day of the month in which a 60-day 
period from the date of notice to the beneficiary of the final 
action expires.  See 38 C.F.R. § 3.105(i) (2003).  The Board 
would note that a review of the claims folder indicates that the 
RO followed the correct procedural process prior to issuing the 
rating action, that of October 2003, that is now on appeal.  

Based on the foregoing, the Board must first determine, based on 
all the evidence of record, whether the October 2003 rating 
action was clearly and unmistakably erroneous in severing service 
connection for PTSD.  

Initially, the Board notes that it has been determined by the 
Court that the Veterans Claims Assistance Act of 2000 (VCAA), 
(West 2002) is not applicable to claims involving clear and 
unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 
(2001); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(holding that the VCAA does not affect matters on appeal when the 
issue is limited to statutory interpretation).  Consequently, the 
provisions of the VCAA, as well as VA's implementing regulations, 
will not be addressed in the Board's decision.  

As reported above, the Veteran was on active duty with the United 
States Air Force.  The service was continuous with two 
enlistments - February 1967 to January 1971, and February 1971 to 
June 1976.  The Veteran's two DD Form 214s and an Air Force (AF) 
Form 7, for his first period of service, show that he served as a 
mechanic.  He was a special vehicle repairman, maintenance 
equipment repairman, and vehicle repairman according to the 
available records.

The DD 214, along with the DD 215, issued in July 2009, for the 
first period of service shows that the appellant was awarded the 
Republic of Vietnam Campaign Medal (VCM) and Vietnam Service 
Medal (VSM).  His AF Form 7 also shows that the Veteran was 
awarded those two medals.  The AF Form 7 does not show any 
service in the Republic of Vietnam; it does show that the Veteran 
had assignments to two units in the Kingdom of Thailand during 
that first period of service.  He was also decorated with a 
Presidential Unit Citation with one Oak Leaf Cluster and the Air 
Force Outstanding Unit Award with Valor and One Oak Leaf Cluster.  

The DD 214 for the second period of service reflects that the 
Veteran was awarded the Republic of Vietnam Gallantry Cross 
(RVCM), with Palm Device, which is a unit citation.  The Board 
previously identified a second VCM as being awarded.  However, 
this is not clear from the abbreviation used in Block 26.  The 
usual abbreviation for the Republic of Vietnam Campaign Medal is 
RVCM, as opposed to the abbreviation of VRCM used on the DD 214.

The representative submitted a description of the RVCM provided 
by the Pentagon at www.tioh.hqda.pentagon.mil/awards.gov.  The 
criteria for awarding the medal is as follows:

a.  US military units were individually 
cited for award of the Republic of Vietnam 
(RVN) Gallantry Cross; however, the 
Vietnamese Government issued the award to 
all units subordinate to Military 
Assistance Command (MACV) during the period 
8 February 1962 and 28 March 1973 and to US 
Army Vietnam and its subordinate units for 
the period 20 July 1965 to 28 March 1973.  
This permits all personnel who served in 
Vietnam to wear the RVN Gallantry Cross 
unit citation.  

b.  The medal awarded by the Vietnam 
Government to military personnel who have 
accomplished deeds of valor or displayed 
heroic conduct while fighting the enemy and 
have been cited individually at the 
regiment, brigade, division, corps, or 
armed forces level.

The second DD Form 214 does not list specific service in Vietnam; 
however, the possible award of a second RVCM is a new entry from 
the previous DD Form 214.  Further, in Block #19 of the DD Form 
214, there is an "X" in a "Yes" block to show that the Veteran 
had service in Indochina or Korea since August 5, 1964.  The 
figure of 31 days was listed.  It is noted that none of the rest 
of the Veteran's service records, including his pay records, 
suggest that he served in South Korea during this time.  Hence, 
the Board is left with the data that the Veteran served in 
Indochina.  Generally, the term Indochina is meant to mean the 
countries of the Kingdom of Cambodia, Laos, and Vietnam (formerly 
South and North).  Upon further review of the DD 214 the Board 
also notes that the Veteran received an Air Force Outstanding 
Unit Award (AFOUA) during his second enlistment. 

The Veteran was stationed at the Royal Thai Air Force Base 
(RTAFB) at Udorn, Thailand, from November 1967 to November 1968.  
He also served at the Korat RTAFB in Thailand from October 1969 
to October 1970.  Service at these two units would make the 
Veteran eligible for the award of the Vietnam-related medals as 
reflected on his first DD Form 214.  Receipt of the two medals is 
not indicative of service in Vietnam.

The personnel records for the Veteran's second period of service 
suggest that he was stationed at Warren Air Force Base, in 
Wyoming, from August 1970 to January 1972, March Air Force Base, 
in California, from January 1972 to November 1972, and Wiesbaden 
Air Base, in West Germany, from November 1972 to, at least, 
November 1975.  The service records from the Defense Finance and 
Accounting Office show that the Veteran did serve in a combat 
zone.  However, those records are not specific as to which 
country the Veteran was stationed therein or performing temporary 
duties.  

When the Veteran requested service connection for PTSD, he 
submitted a stressor statement.  In that statement, in July 1994, 
he provided information regarding a rocket attack that he said 
occurred in Vietnam on December 7, 1971.  He also wrote that he 
saw an individual die.  

The appellant also submitted statements from several individuals 
who said they knew the Veteran in California when he was on his 
way to Vietnam.  One statement, from D.B., said that he knew the 
Veteran when he was assigned to March Air Force Base (AFB).  He 
said that the Veteran lived with him for several months and that 
he took the Veteran to the airport when he left for "Vietnam".  
He also wrote that he picked up the Veteran on his return from 
Vietnam.  The Veteran's first spouse, not the appellant, also 
submitted a statement wherein she said she lived with friends of 
her future husband while he was in Vietnam and that they were 
later married in 1973.

The RO received a letter from Senator Graham in September 2003.  
The letter included materials submitted by the appellant to the 
senator's office.  Included in the materials was a handwritten 
list of the Veteran's assignments during his military service.  
Although no dates were given, it appears that the assignments 
were in chronological order.  It was also indicated by the 
Veteran that he had a temporary duty (TDY) period at Danang, 
Vietnam, from his assignment at Udorn.  The Veteran listed his 
assignment at Warren AFB followed by his assignment to March AFB.  
He then listed assignments with the 377th Transportation Squadron 
and 377th Combat Support [Squadron] as TDY assignments at Tan Son 
Nhut Air Base in Vietnam.  He indicated that after the TDY, he 
returned to March AFB.  There is a notation that the TDY 
assignments were from November 1972 to December 1972, 
Thanksgiving Day to Christmas Eve.

The appellant submitted a copy of a National Archive (NA) Form 
13059, Transmittal of and/or Entitlement to Awards in February 
2004.  The form was dated in September 2003 and was sent from the 
National Personnel Records Center (NPRC) to the Veteran.  The 
form listed the Vietnam Service Medal, the Vietnam Campaign 
Medal, and Republic of Vietnam Gallantry Cross as some of his 
military awards.

As noted in the Introduction, the appellant's attorney submitted 
additional evidence that was received at the Board in November 
2007.  The evidence included a letter from the U. S. Army and 
Joint Services Records Research Center (JSRCC), dated in October 
2007.  The JSRCC letter reported that there was an attack on Tan 
Son Nhut Air Base on December 6, 1972.  The attack resulted in 
the death of one individual who was a member of the 56th Rescue 
Squadron.  Two other individuals were injured in the attack.  The 
attorney submitted a recent stressor statement from the Veteran 
that described his being present for the attack on December 6, 
1972.  He described the scene of an individual being blown up.  
The Board notes that the Veteran was a repairman for special 
vehicles such as crash/firefighting equipment.  

The attorney also submitted a copy of the Lineage and Honors 
History of the 377th Transportation Squadron.  This is the unit 
the Veteran claims he served with during his TDY in Vietnam.  The 
report shows the squadron at Tan Son Nhut from April 1966 to 
March 1973.  The squadron was noted to have been awarded the Air 
Force Outstanding Unit Award (AFOUA) with Combat "V" device for 
several periods.  The last period was from January 17, 1972, to 
March 28, 1973.  The Veteran was awarded to the AFOUA with Combat 
"V" device and it is so noted on the DD 215 that was issued in 
July 2009.  

As mentioned above, the evidence must establish that the grant of 
service connection was clearly and unmistakably erroneous.  38 
C.F.R. § 3.105(d) (2003).  In other words, the evidence must be 
undebatable that the Veteran did not meet the criteria for an 
award of service connection for PTSD.  This is a much higher 
burden of proof than that which is necessary for simply denying a 
Veteran's claim for service connection.  In the latter case, all 
that is essentially required is that the evidence show that the 
preponderance of the evidence is against the service connection 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In the instant case, it is clearly established that the Veteran 
suffers from a psychiatric disorder and has received treatment 
for the condition for many, many years.  The medical doctors have 
also indicated that the Veteran's psychiatric disorder was caused 
by or the result of the Veteran's exposure to a variety of 
stressors while he was on active duty.  Thus, as his claim for 
service connection is based on purportedly unproven stressors 
that occurred in Vietnam, the only remaining question is whether 
he actually served in Vietnam, and, if so, then service 
connection may be granted.  38 C.F.R. § 3.304 (2003).

In this regard, there is no question that the Veteran served in 
Thailand.  The available service records do not contain any 
actual documentation, per se, that the Veteran was stationed or 
served in Vietnam.  However, the service records do indicate that 
the Veteran was in "Indochina" for a period of 31 days.  This 
time period corresponds with the Veteran's statement that he was 
TDY in Vietnam for a period extending from Thanksgiving to 
Christmas.  Additionally, the Defense Financing and Accounting 
Office (DFAS) has reported that the Veteran received hazardous 
duty or combat pay, it is unclear as to whether such pay was for 
services performed in Thailand or in Vietnam.  The other item of 
note is the Veteran's receipt, as shown in the service records 
and in documents from the Department of Defense, of medals and 
awards that would place the Veteran in Vietnam (the Republic of 
Vietnam Gallantry Cross).  

Nevertheless, in the absence of any evidence which factually 
disproves the Veteran's assertions that his service included 
temporary duty in Vietnam, or renders such assertion non-
credible, the Board cannot find that it is undebatable that the 
Veteran's military service did not include an assignment, even 
one of a temporary nature, to Vietnam.  Accordingly, there is not 
clear and unmistakable evidence that the Veteran did not have 
such service, severance of service connection for PTSD is not 
warranted.  38 C.F.R. §§ 3.105(d), 3.304 (2003).

After a careful review of the evidence, the Board finds that the 
high evidentiary burden of showing clear and unmistakable error 
in the grant of service connection for PTSD has not been met in 
this case.  The evidence is not clear and unmistakable evidence 
that he did not have service in Vietnam.

The Board further notes that based on the fact that service 
connection has been restored for PTSD, the evidence of record 
does not clearly and unmistakably support the severance of 
special monthly compensation and entitlement to basic eligibility 
for DEA.  Therefore, severance was improper, and these two 
benefits must also be restored.  


ORDER

1.  Severance of service connection for PTSD, as of December 31, 
2003, was improper, and service connection is restored.

2.  Severance of entitlement to special monthly compensation, 
based on the need for aid and attendance, effective as of 
December 31, 2003, was improper, and special monthly compensation 
is restored.  

3.  Severance of eligibility for Dependents' Educational 
Assistance, effective as of December 31, 2003, was improper, and 
eligibility is restored.  



____________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


